Citation Nr: 0713526	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-43 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of the lower thoracic spine and ankylosis of the lumbosacral 
spine, currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
November 1955.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2004 decision by the RO.

The veteran testified at a hearing held on December 17, 2004, 
at the RO before a decision review officer (DRO). 


FINDING OF FACT

The veteran has rheumatoid arthritis of the thoracic and 
lumbar spine. There is fusion at the L3-L4 level and the 
arthritis has spread to the L4-L5 level.  The veteran 
experiences gross limitation of motion of the lumbar and 
thoracic spine.  However, the evidence does not show that the 
veteran has ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(2003); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 
(2006),



REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for increased rating, 
a VCAA notice letter was sent in December 2003, prior to the 
RO's February 2004 decision.  That letter informed the 
veteran of the evidence necessary to establish an increased 
rating.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to 
submit any medical reports and statements from other 
individuals that would show that his service-connected back 
disability had increased in severity. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
initial award of service connection and assignment of a 
rating and effective date.  The issue of effective date is 
not before the Board currently.  As to the present claim for 
an increased rating, the veteran was provided with 
comprehensive rating information in the July 2004 statement 
of the case (SOC).  Under the circumstances, the Board finds 
that the notice was sufficient for purposes of deciding the 
present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for an increased rating for rheumatoid 
arthritis of the lower thoracic spine and ankylosis of the 
lumbosacral spine during January 2004.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.


II.  The Merits of the Veteran's Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The January 2004 VA examination on which the Board 
partly relies in adjudicating the veteran's back claim 
considered these regulatory provisions.  Although the record 
contains records of prior VA examinations for increase, it is 
the present level of disability that is of primary concern.  
Therefore, only the most recent VA and private examinations 
need be discussed here. 

The veteran was service-connected for back strain by a 
February 1956 decision by the RO with a 10 percent 
evaluation.  By a January 1970 decision, the RO granted an 
increased rating to 40 percent for rheumatoid arthritis of 
the lower thoracic spine and ankylosis of the lumbosacral 
spine. 

The veteran told the VA examiner in January 2004 that he 
experienced constant pain of about 6 to 7 on a scale of 10 
from his lower back down to his hip.  He complained of 
stiffness in the lower back, and he could not bend down to 
tie his shoes.  Walking was difficult, and he had to rest 
because of back pain.  It is a dull pain without any 
radiation.  It had been bothering him for several years, and 
had become worse.  He did not use any back brace or cane.  He 
took aspirin for his pain.  He also reported that he had type 
II diabetes. 

On examination, the examiner noted that the veteran's posture 
was good, and his equilibrium was satisfactory.  Examination 
of the thoracic spine revealed that alignment was straight.  
There was no kyphosis.  Muscle tone was good without any 
spasm, and there was no tenderness.  The spine felt stiff in 
flexion and extension.  Examination of the lower back 
revealed loss of lumbar lordosis.  Muscle tone was good 
without any spasm, and there was no scoliosis.  Range of 
motion was extension to 10 degrees with complaint of pain, 
and flexion to 20 degrees with complaint of pain.  Right and 
left lateral flexion was 5 degrees, and right and left 
lateral rotation was zero degrees.  There was evidence of 
incoordination without any weakness or fatigability.  
Functional loss due to subjective complaint of pain was 
absent.  Both lower limbs were negative for any neurological 
deficiency.  The veteran's reflexes were rather sluggish.  
Straight leg raising was 50 degrees bilaterally.  Lasegue 
test was negative.   

X-rays of the lumbosacral spine revealed an arthritic 
condition of the lumbar discs with calcification of the 
anterior longitudinal ligament.  There appeared to be 
acquired fusion between L3 and L4.  X-rays of the thoracic 
spine revealed evidence of arthritis with some kyphosis and 
longitudinal ligament calcification.  The examiner noted the 
veteran's history of chronic back pain with a history of a 
previous back injury.  He stated that there was current gross 
limitation of motion of the lumbar and thoracic spine without 
neurological deficiency.  The x-rays revealed an arthritic 
condition affecting the spine with ligamentous calcification 
and acquired fusion at one level of the lumbar vertebra.  He 
concluded with the statement that there was a history of 
service-connected rheumatoid arthritis, and his findings were 
consistent with that diagnosis.  

The claims file contains treatment records from St. John's 
Hospital's Pain Clinic, Dr. K.D., for the period from 
November 2004 to January 2005.  At his first visit with Dr. 
K.D. on November 11, 2004, the veteran complained of a 
burning pain in the right leg, tingling in the toes, and pain 
in the hips.  He reported that he was not taking any 
medication for pain.  The veteran was administered a series 
of three epidural steroid injections with facet blocks for 
pain relief by Dr. K.D. on November 19, December 8, and 
December 29, 2004.  A computed tomography scan (CT scan) of 
the veteran's lumbosacral revealed changes of fusion at L3-
L4, and degenerative disc disease at L4-L5.  Asymmetric disc 
bulging and herniation were noted to the left of midline at 
L4-L5 level without significant canal stenosis.  Diffuse 
facet arthritis with air densities was noted at L3-L4, L4-L5, 
and L5-S1 which was indicative of the recent intervention of 
facet block.  No fracture or dislocation was seen.  There was 
straightening of the lumbar spine.  X-rays of the lumbosacral 
spine taken in the operating room on November 19, 2004, 
showed changes compatible with advanced degenerative disc 
disease and osteoarthritis.  Dr. K.D. diagnosed the veteran 
with degenerative lumbar disc disease, mechanical low back 
pain, bilateral lumbar facet arthritis, and diabetic 
peripheral neuropathy.  In a March 2005 letter on behalf of 
the veteran, Dr. K.D. summarized the information noted above, 
and noted that his tentative diagnosis of the veteran's back 
disorder was degenerative arthritis of the lumbar spine, 
lumbar radiculopathy, and diabetic peripheral neuropathy. 

At the DRO hearing in September 2005, the veteran testified 
that his back had been bothering him.  He also had pain in 
his legs, and the soles of his feet get numb.  He could only 
sleep for about two hours because his bones ache.  He slept 
in his Lazy-boy chair because he could not lie in bed.  In 
the morning, he was unable to bend over to put his socks and 
shoes on, so he had to pull his legs up while sitting on the 
bed.  It was difficult to tie laces on his shoes.  His right 
leg was the worse problem.         
In the morning he is so stiff and unsteady that he has to 
hang onto the walls to steady himself in order to go to the 
bathroom, and he often has to sit down instead of stand.  He 
felt that he had less movement in his back than he had 
before.  Pain on motion was not bad if he was not moving 
around much, but walking any length made him very tired.  If 
he bent over, he had to drop to his knees to pick things up, 
and then he had to grab onto something in order to get back 
up.  The steroid injections helped, but they had worn off, 
although he felt worse before the injections.  He was aware 
of his limitations.  He was unable to do any gardening, and 
his son-in-law helped with that.  He still cut his grass with 
a riding mower.  He goes out for walks, but has to watch his 
distance and is limited as to how far he can walk.  He was 
not taking any medication for his back pain.  He has a back 
brace but he did not wear it because it would not fit in his 
clothes.  He currently was going to a chiropractor for 
treatment.  Pain with use usually subsided when he stopped 
what he was doing.   The veteran also testified that the 
degenerative disc disease of the lumbar spine was spreading 
to the L4-L5 level, as shown by the records from his private 
doctor.   

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
claim for increased rating.  See 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the statement of the case 
(SOC) issued in July 2004. The September 26, 2003, change 
renumbered all of the spine diagnostic codes, and provides 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  Because the changes became effective during the 
pendency of the claim, the Board must determine whether the 
revised version is more favorable to the veteran.  See 
VAOPGCPREC 7-2003. However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Degenerative arthritis established by x-ray is rated on the 
basis of limitation of motion under the diagnostic codes for 
the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  In the present case, 
degenerative arthritis of the spine is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).    

Limitation of motion of the lumbar spine is evaluated under 
the old criteria utilizing Diagnostic Code 5292.  38 C.F.R. § 
4.71a (2003).  Under Diagnostic Code 5292, a 10 percent 
evaluation is for application when there is slight limitation 
of motion of the lumbar spine.  A 20 percent evaluation is 
for application when there is moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation, the highest 
available under Diagnostic Code 5292, is for application when 
there is severe limitation of motion of the lumbar spine.  As 
noted, the veteran's disability is currently rated as 40 
percent disabling, the highest rating for application for 
limitation of range of motion under the old rating criteria.

Looking at other old diagnostic codes related to the spine, 
the Board finds none applicable that would result in a higher 
rating for the veteran's back disability.  A higher rating is 
available under Diagnostic Code 5285, but only when there is 
abnormal mobility requiring a neck brace as a result of 
residuals of fracture of vertebra, which is not the case 
here.  Higher evaluations are available under Diagnostic 
Codes 5286 and 5289, but only when there is ankylosis of the 
spine, which is not present here.  Finally, under the old 
criteria, a higher, 60 percent, rating is for application for 
disc syndrome that results in incapacitating episodes having 
a total duration of at least six weeks during the previous 12 
months, which is not the case here.  Chronic orthopedic and 
neurologic manifestations may be evaluated separately, but 
the Board notes that the VA examiner in January 2004 noted 
that the veteran had gross limitation of motion of the lumbar 
and thoracic spine without any neurological deficiency.  The 
veteran's private doctor attributed any neurological 
deficiency to the veteran's nonservice-connected type II 
diabetes in the form of diabetic peripheral neuropathy.  A 
higher rating therefore is not available for the veteran's 
back disability utilizing the old rating criteria. 38 C.F.R. 
§ 4.71a (2003).

As noted, the schedule for rating spine disabilities was 
changed effective September 26, 2003, to provide for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  Diagnostic codes for 
all diseases and injuries to the spine were renumbered.  
Under the new General Rating Formula (new criteria), a 
higher, 50 percent, evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

The Board acknowledges that the veteran experiences gross 
limitation of motion of the lumbar and thoracic spine.  The 
evidence shows that degenerative disc disease has spread from 
the L3-L4 level to the L4-L5 level.  However, the veteran's 
low back disability is currently rated as severe, and the 
evidence does not show that the veteran has ankylosis of the 
entire thoracolumbar spine.  Therefore, a higher rating under 
the new criteria for rating disabilities of the spine is not 
warranted.

In sum, the evidence of record shows that a disability rating 
for higher than the currently awarded 40 percent is not 
warranted under either the old or the new rating criteria, 
and the claim is therefore denied.  For the reasons already 
enumerated, there is no indication that a separate rating 
would be warranted for neurological manifestations or because 
of the need for bed rest due to disc syndrome.

The 40 percent rating represents the highest schedular rating 
for the veteran's low back disability under the general 
rating criteria.  An award of such a rating suggests that 
consideration should also be given to a possible 
extraschedular rating. However, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2006).  The current evidence of record does not demonstrate 
that the service-connected disability has resulted in 
frequent periods of hospitalization, and there is no evidence 
that the veteran's service-connected disability, by itself, 
has resulted in marked interference with employment.  38 
C.F.R. § 3.321.

It is undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.



ORDER

Entitlement to an increased rating for rheumatoid arthritis 
of the lower thoracic spine and ankylosis of the lumbosacral 
spine, currently evaluated as 40 percent disabling, is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


